In re Larry Wayne Shows, applying for writ of certiorari and supervisory writs. Sixth Judicial District Court, Parish of Madison, Nos. JM 2601 and 1248; Second Circuit Court of Appeal. 430 So.2d 816.
Granted: Relator’s notice of intention to apply for writs is treated as the equivalent of a motion for an order of appeal, and the trial judge’s order of January 31, 1983 is considered as an order granting the appeal. The matter is hereby remanded to the trial *1091court for the purpose of perfecting the appeal.